     Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


JOHN B OHLE, III, ET AL.                                  CIVIL ACTION


v.                                                        NO. 20-1949


CHELSEY RICHARD NAPOLEON, in her capacity                 SECTION “F”
as Clerk of Court in and for the
Civil District Court, Parish of Orleans,
State of Louisiana


                            ORDER AND REASONS

       The plaintiffs in this putative class action have sued the

defendant Chelsey Richard Napoleon (in her official capacity as

Clerk of Court in and for the Civil District Court of Orleans

Parish) under 42 U.S.C. § 1983.

       Before the Court is the defendant’s motion to dismiss.              For

the reasons that follow, the motion is GRANTED.

                                Background

       The plaintiffs are defendants in a case pending in the Orleans

Parish Civil District Court. 1 On February 28, 2020, the plaintiffs

filed four exceptions in a single transaction in that case.                For

that transaction, they paid a single filing fee of $94.00.                 On

March 5, 2020, the defendant here (the Clerk of Court of the Civil



1      See Booth & Booth APLC v. Ohle et al., No. 2019-11185 “C-10”.

                                     1
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 2 of 12



District   Court       of    Orleans   Parish,       hereinafter,      the   “Clerk”)

informed the plaintiffs that they would be required to pay separate

filing fees for each of the four exceptions contained within their

February 28, 2020 filing.              Believing the Clerk’s demand to be

unlawful, the plaintiffs refused to do so.                     In response to the

plaintiffs’ violation of her office’s protocols, the Clerk has

refused to process the plaintiffs’ exceptions.                     As a result of the

Clerk’s refusal to docket and forward the plaintiffs’ exceptions

to the presiding judge, the court entered preliminary default

against the plaintiffs (defendants there) – with the Clerk’s

administrative blessing.           To date, the plaintiffs persist in their

refusal    to    pay        the   filing     fees     they    deem     unlawful    and

unconstitutional, and the Clerk persists in her corresponding

refusal to docket the plaintiffs’ “unpaid exceptions” for the

presiding judge’s attention.

     In    a    distinctly        American       fashion,    the    plaintiffs    have

responded by taking the Clerk to federal court (on behalf of both

themselves and scores of other similarly situated litigants).

Alleging that the Clerk has violated their constitutional rights

to due process and access to courts, the plaintiffs seek damages

under 42 U.S.C. § 1983, as well as declaratory and injunctive

relief.    The plaintiffs also charge the Clerk with violating the

Louisiana state constitution.



                                             2
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 3 of 12



     The Clerk now moves to dismiss under Federal Rules of Civil

Procedure 12(b)(6) and 12(b)(1).

                                       I.

                                       A.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint that fails to state

a claim upon which relief can be granted.                  “To survive a motion to

dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   To demonstrate a facially plausible basis for relief, a

plaintiff must plead facts which allow “the court to draw the

reasonable     inference     that    the       defendant      is   liable    for    the

misconduct alleged.”        Id.    In determining whether a plaintiff has

met this burden, a court must “accept all well-pleaded facts as

true and view all facts in the light most favorable to the

plaintiff,”    but   must    not    accord          an    assumption   of   truth   to

conclusory allegations and threadbare assertions.                       Thompson v.

City of Waco, 764 F.3d 500, 502 (5th Cir. 2014).

     The foregoing presumptions are not to be applied mindlessly,

however.   Thus, in considering a motion to dismiss, the Court may

review   any    documents     attached         to    or    incorporated     into    the

plaintiff’s complaint by reference.                  Causey v. Sewell Cadillac-

                                           3
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 4 of 12



Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).          In addition,

the Court may judicially notice matters of public record and other

facts not subject to reasonable dispute.           See United States ex

rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379

(5th Cir. 2003).

                                    B.

     42 U.S.C. § 1983 supplies a private right of action for the

redress   of   violations   of   federal    constitutional   or   statutory

rights under color of state law.         Specifically, it provides that:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State . . .
     subjects, or causes to be subjected, any . . . person
     within the jurisdiction thereof to the deprivation of
     any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured.

     “The purpose of § 1983 is to deter state actors from using

the badge of their authority to deprive individuals of their

federally guaranteed rights and to provide relief to victims if

such deterrence fails.”     Wyatt v. Cole, 504 U.S. 158, 161 (1992).

Because § 1983 merely provides a vehicle for the vindication of

substantive    federal   rights,   “an     underlying   constitutional   or

statutory violation is a predicate to liability under § 1983.”

Johnston v. Harris Cty. Flood Control Dist., 869 F.2d 1565, 1574

(5th Cir. 1989).    Thus, to state a claim for § 1983 liability, a

plaintiff must plausibly allege that “(1) a deprivation of a right

secured by federal law (2) [] occurred under color of state law,

                                     4
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 5 of 12



and (3) was caused by a state actor.”                Victoria W. v. Larpenter,

369 F.3d 475, 482 (5th Cir. 2004).

                                          C.

     The plaintiffs allege that the Clerk has deprived them of

their Fourteenth Amendment rights to due process and access to

courts by charging multiple filing fees for their filing of a

single    document    containing       multiple     exceptions.         See,   e.g.,

Compl., ¶ 13 (“The Clerk overcharged Plaintiffs and members of the

class by charging multiple filing fees and/or denying access to

the court, and failing to give either pre-deprivation or post-

deprivation notice as required by the Due Process Clause of the

Fourteenth Amendment . . . .”).                 They further allege that the

Clerk’s enforcement of this policy is her “established custom and

practice.”     See id. ¶ 59.           And, they allege that the Clerk’s

advancement    of    this     policy   is      unlawful   and   constitutionally

problematic in a multitude of ways.               See, e.g., id. ¶¶ 60–73.

     The plaintiffs fail to state a claim upon which relief can be

granted.

     1.     The Plaintiffs’ Due Process Claims

     On the plaintiffs’ claims that the Clerk has violated their

constitutional       rights    to   due        process,   the   Fifth    Circuit’s

consideration of a similar § 1983 filing-fees challenge in Woodard

v. Andrus is particularly instructive.              See 419 F.3d 348 (5th Cir.

2005).     There, the Fifth Circuit found that the plaintiff had

                                          5
    Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 6 of 12



stated a valid Fourteenth Amendment due process claim against the

Clerk of Court for the Civil District Court of Calcasieu Parish –

a peer official of the Clerk here.               However, none of the factors

that supported that finding are present in this case.             In fact, in

many ways, this case marks the polar opposite of Woodard.

      First, where in Woodard the defendant clerk of court was “the

final authority and ultimate repository of the municipality’s

power on matters related to fees charged in connection to civil

litigation,” the Clerk here is merely an administrator carrying

out the directives of a higher authority – the judges of the

Orleans Parish Civil District Court sitting en banc. 2            See LA. REV.

STAT. § 13:1213.1; Woodard, 419 F.3d at 352.

      Second,   where   in   Woodard       the    defendant   clerk   of   court

“systematically charged and collected . . . fees in excess of, or

not authorized by state statute,” the Clerk here has charged fees

in accordance with the clearly articulated fee schedule enacted by


2     Why the special treatment for this defendant? Because the
Clerk here is the district clerk in Orleans Parish, which is
treated uniquely under the pertinent provisions of Louisiana law.
See Woodard, 419 F.3d at 352 (“Under Louisiana law, the Clerk of
Courts are ‘ex officio notary public and parish recorder of
conveyances, mortgages,’ and are responsible for ‘other acts and
shall have other duties and powers provided by law.       Among the
duties specifically delegated to district clerks, except for
district clerks in Orleans Parish, is the authority to demand and
receive certain enumerated fees in civil matters.” (emphasis
added) (first quoting LA. CONST. art. 5, § 28; then quoting LA. REV.
STAT. § 13:841)). Accordingly, unlike the civil district clerks in
every other parish in Louisiana, the Clerk here is not a
policymaker with respect to filing fees.
                                       6
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 7 of 12



the en banc judges.     See id. at 352–53.      Indeed, as the Clerk notes

in her motion to dismiss, the court’s policy of charging multiple

fees for multiple exceptions is clear on the face of the schedule,

which the plaintiffs’ have attached to their complaint.                       See

Compl., Ex. A (the court’s “Civil Fee Filing Schedule,” requiring

a $94 fee for “dispositive motions or exceptions” and a $47 fee

for “[a]ll other motions and exceptions”).             The Clerk is correct.

Simply put, there is no way to reconcile the court’s published fee

schedule   with   the   plaintiffs’       argument    that     “the   Clerk   has

confiscated   [their    single]   filing     fee     without    notice   of   the

multiple fees and without notice that [the plaintiffs’] exceptions

would not be forwarded to the district court judge” in the absence

of their compliance. The plaintiffs’ proposed reading would render

the fee schedule absurd and ineffectual – indeed, why the need to

set different fees for different exceptions if multiple exceptions

could just be filed in a single transaction; and, if a litigant

were to file a dispositive and a nondispositive exception in a

single transaction, would the transaction cost $94 or $47?                     As

such, as the fee schedule attached to the plaintiffs’ complaint

makes clear, while the Clerk in Woodard violated his applicable

commands, the Clerk here has followed hers to a tee.

     Third, where “the disputed fees [in Woodard] were drawn from

a fund that [the complainant] was required to deposit with the

court in advance and [had] already been confiscated by the Clerk

                                      7
     Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 8 of 12



of   Court,”   the   disputed   fees    here   are   simply       fees   that   the

plaintiffs have refused to pay in light of their difference of

opinion with the Clerk.       See id. at 353–54.          Far from confiscating

the plaintiffs’ money in an unlawful fashion, the Clerk has merely

held fast to her requirements under the lawful directives of the

en banc judges of her court.           Louisiana law broadly empowers the

en banc judges of the Orleans Parish Civil District Court to set

filing fees; those judges have done so; and the Clerk, also in

accordance with Louisiana law, has simply attempted to collect

those fees in a lawful manner.          Thus, this case is a far cry from

Woodard.

       Taken together, these significant factual distinctions compel

a different result here.        The plaintiffs’ argument that the Clerk

has charged them multiple filing fees without notice is both

plainly incorrect and nothing like the Woodard plaintiff’s valid

constitutional claim.        In Woodard, the defendant clerk set the

fee-collection policies himself; here, the Clerk administers the

fee-collection policies imposed by the en banc court.                In Woodard,

the defendant clerk charged fees in excess and violation of state

law; here, the Clerk collects fees in accordance with the valid

prescripts     of   her   superiors,    who   have   in    turn   enacted   those

prescripts in accordance with state law. In Woodard, the defendant

clerk took funds from the plaintiff’s account with impunity; here,



                                        8
   Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 9 of 12



the Clerk has simply asked the plaintiffs to pay the fees they

rightfully owe.

       While one could conceivably challenge (albeit quixotically)

the constitutionality of a state’s collection of judicial filing

fees altogether, the plaintiffs have not done so here.             Instead,

they have asserted that the Clerk has violated their constitutional

rights by doing exactly what she was required to do: namely,

demanding the plaintiffs’ payment of filing fees for each exception

filed in a civil case proceeding in her court.         The Clerk’s doing

so has not deprived the plaintiffs “of a right secured by federal

law,” as there is no federal right to avoid paying valid state-

imposed fees one would rather not pay.        See Larpenter, 369 F.3d at

482.    Thus, even when taking each of the plaintiffs’ allegations

as true, the plaintiffs have not stated a valid § 1983 claim for

violations of the due process afforded them by the Fourteenth

Amendment.

       2.    The Plaintiffs’ Access to Court Claims

       As an additional theory of § 1983 liability, the plaintiffs

contend     that   the   Clerk’s   refusal   to   docket   their   multiple

exceptions results in a deprivation of their constitutionally

protected right of access to the courts.            This theory fares no

better than the plaintiffs’ due process theory.

       The Fifth Circuit has “characterized the right of access [to

courts] . . . to be implicated where the ability to file suit was

                                      9
  Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 10 of 12



delayed, or blocked altogether.”           See Foster v. City of Lake

Jackson, 28 F.3d 425, 430 (5th Cir. 1994) (citation omitted).

Here, nothing of the sort has occurred.             Far from delaying or

blocking altogether the plaintiffs’ access to the courts, the Clerk

has simply required the plaintiffs to pay their dues while already

in court.    It is simply not the case that a court denies a

litigant’s right of access to the courts any time it – and/or its

lawful deputies – requires a litigant to comply with its valid

policies.   As should go without saying, the courts in this country

have certain rules of the road that are obviously valid and

constitutional when articulated openly and applied even-handedly.

As legitimately as the Delaware Court of Chancery may reject briefs

not bearing Times New Roman, Size 14 font, the Civil District Court

of Orleans Parish may refuse to docket unpaid exceptions.

     In presumable recognition of this reality, the plaintiffs’

opposition on this point resorts to recasting the gravamen of their

entire   action:   namely,   “that   the   Clerk,   while   acting   in   her

official capacity charged multiple filing fees contrary to law,”

“failed to give adequate notice of the multiple filing fees,” “and

denied Plaintiffs the right to access the court by withholding the

Plaintiffs’ exceptions.”      See Opp. at 9–10.       As detailed above,

those arguments are unavailing.       See supra subsection I.C.1.

                               *     *     *



                                     10
  Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 11 of 12



     To   state    a   claim    for   relief    under    42   U.S.C.   § 1983,   a

plaintiff must demonstrate, among other things, “a deprivation of

a right secured by federal law.”           Larpenter, 369 F.3d at 482.         The

plaintiffs’ complaint here satisfies the second half of this

element, but not the first.              Indeed, while the plaintiffs are

certainly entitled to due process and access to the courts under

the Fourteenth Amendment, their complaint does not allege that

their rights to those privileges were in fact deprived in any

cognizable way.        To the contrary, the defendant Clerk has merely

required the plaintiffs to comply with the valid dictates of a

legitimate state policy that she had no part in enacting.

     That policy, as it appears in Exhibit A to the plaintiffs’

complaint, clearly contemplates that every exception filed in

Orleans Parish Civil District Court carries its own filing fee.

See supra subsection I.C.1.           Thus, even assuming their truth, the

plaintiffs’ allegations fail to state a claim upon which relief

can be granted.

     Because      their     overarching    §   1983    claims   fall   flat,   the

plaintiffs have likewise failed to meet their pleading burden with

regard to their declaratory judgment and permanent injunction

causes of action.       Moreover, having dispensed with the plaintiffs’

federal   causes       of   action,    the     Court    lacks   subject   matter

jurisdiction      to   consider    the    plaintiffs’     remaining    state-law

claims.    See 28 U.S.C. § 1367 (reserving federal supplemental

                                          11
    Case 2:20-cv-01949-MLCF-DMD Document 18 Filed 10/30/20 Page 12 of 12



jurisdiction to “civil action[s] of which the district courts have

original jurisdiction”).      This fact compels the Court’s dismissal

of such claims under Rule 12(b)(1).

      Accordingly, IT IS ORDERED: that the defendant’s motion to

dismiss is GRANTED.      The plaintiffs’ complaint is DISMISSED WITH

PREJUDICE. 3




                           New Orleans, Louisiana, October 28, 2020




                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




3    Although Rule 15(a)(2) provides that courts “should freely
give leave [to amend the pleadings] when justice so requires,” the
Court finds that “justice [does not] so require[]” here, as any
amendment of the plaintiffs’ complaint is more likely to be
frivolous than meritorious.
                                    12
